     Case 3:17-cv-00347-CWR-LRA Document 377 Filed 09/18/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              JACKSON DIVISION


 LATOYA BROWN; LAWRENCE BLACKMON;
 HERBERT ANTHONY GREEN; KHADAFY
 MANNING; QUINNETTA MANNING; MARVIN
 MCFIELD; NICHOLAS SINGLETON; STEVEN                          Civil Action No. 17-cv-347
 SMITH; BESSIE THOMAS; and BETTY JEAN                         (CWR/LRA)
 WILLIAMS TUCKER, individually and on behalf of a
 class of all others similarly situated,                      MOTION FOR
                                                              WITHDRAWAL OF
     Plaintiffs,                                              ATTORNEY KAVITHA
                                                              SIVASHANKER
         v.

 MADISON COUNTY, MISSISSIPPI; SHERIFF
 RANDALL S. TUCKER, in his official capacity; and
 MADISON COUNTY SHERIFF’S DEPUTY SLADE
 MOORE, in his individual capacity,

     Defendants.




       Pursuant to Local Rule 83.1(b)(3), the undersigned attorney Kavitha Sivashanker (“Ms.

Sivashanker”) respectfully moves to withdraw as one of the counsel of record for Plaintiffs in

this action. Ms. Sivashanker is no longer employed with the firm Simpson Thacher & Bartlett

LLP (“Simpson Thacher”) as of September 18, 2020. Plaintiffs will continue to be represented

in this matter by attorneys of record from Simpson Thacher, the American Civil Liberties Union

of Mississippi Foundation, and the American Civil Liberties Union.
Case 3:17-cv-00347-CWR-LRA Document 377 Filed 09/18/20 Page 2 of 3




 Date: September 18, 2020     Respectfully submitted,


                              /s/ Kavitha S. Sivashanker          _
                              Kavitha S. Sivashanker

                                   SIMPSON THACHER & BARTLETT LLP
                                   Kavitha S. Sivashanker (pro hac vice)
                                   425 Lexington Avenue
                                   New York, NY 10017
                                   (212) 455-2000
                                   kavitha.sivashanker@stblaw.com

                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MISSISSIPPI FOUNDATION
                                   Joshua Tom (Miss. Bar No. 105392)
                                   Landon Thames (Miss. Bar No. 105127)
                                   233 East Capitol Street
                                   Jackson, MS 39201
                                   (601) 354-3408
                                   JTom@aclu-ms.org
                                   LThames@aclu-ms.org
      Case 3:17-cv-00347-CWR-LRA Document 377 Filed 09/18/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I caused the foregoing MOTION FOR

WITHDRAWAL OF ATTORNEY KAVITHA SIVASHANKER to be electronically filed

with the Clerk of the Court using the CM/ECF system, through which copies have been served

to:

       WISE CARTER CHILD & CARAWAY, P.A.
       Michael B. Wallace (Miss. Bar No. 6904)
       Charles E. Ross (Miss. Bar No. 5683)
       James E. Graves (Miss. Bar No. 102252)
       Charles E. Cowan (Miss. Bar No. 104478)
       Post Office Box 651
       Jackson, MS 39205
       (601) 968-5534
       mbw@wisecarter.com
       cer@wisecarter.com
       jeg@wisecarter.com
       cec@wisecarter.com

       CURRIE JOHNSON & MYERS, P.A.
       Rebecca B. Cowan (Miss. Bar No. 7735)
       P.O. Box 750
       Jackson, MS 39205
       (601) 969-1010
       bcowan@curriejohnson.com

       KATIE BRYANT SNELL, PLLC
       Katie Bryant Snell (Miss. Bar No. 103607)
       P.O. Box 3007
       Madison, Mississippi 39130-3007
       (601) 460-9800
       Katie@katiebryantsnell.com

       PETTIS, BARFIELD & HESTER, P.A.
       J. Lawson Hester (Miss. Bar No. 2394)
       4450 Old Canton Road, Suite 210
       Jackson, Mississippi 39211
       (601) 987-5300
       lhester@pbhfirm.com

                                                         /s/ Landon Thames______________
                                                         Landon Thames
